Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
In [0015] recites “the free end of the rigid tube is configured to cooperate with a pump” and should be “the free end of the flexible pipe is configured to cooperate with a pump” because the rigid tube is designed to breakaway and protect the flexible pipe and not convey fluid utilizing a pump. 

Claim Objections
Claim 8 is objected to because of the recitation “a free end of the rigid tube is configured to cooperate with a pump” and should “a free end of the flexible pipe is configured to cooperate with a pump” since the flexible pipe is the part of the drain that transfers fluid while the rigid tube is for protecting the flexible pipe and intended to breakaway. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rigid” in claim 1 is a relative term which renders the claim indefinite. The term “rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification in [0014] describes the claimed “rigid tube” is made of titanium, aluminum, steel, plastic material or composite material”, however, plastic material and composite material can include materials such as silicone which the specification also describes the flexible pipe is made silicone or fluoro-silicone. Therefore, it is unclear of the degree of rigidity of the claimed “rigid tube”. For examination purposes, the limitation “rigid tube” will be interpreted as “tube”. 
The term “flexible” in claim 1 is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification in [0015] describes the claimed “flexible pipe” is made of silicone or fluoro-silicone, however, it is unclear of what degree of flexibility is considered “flexible” since other plastic and metals can be considered flexible. For examination purposes, the limitation “a flexible pipe” will be interpreted as “a pipe”. 
The term “close” in claim 2 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, one of ordinary skill in the art would question how far the channel 14 as shown in Fig. 3 would be considered “close”. For examination purposes, the limitation “close” will be interpreted as “at a distance from”. 
All dependent claims of these claims are rejected under 112th second paragraph by virtue of their dependency. Thus, claims 3-9 are rejected under 112th second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Barre (FR 2907099 A1) in view of Crevoisier et al. (FR 2574153 A1, hereinafter “Crevoisier”).
In regard to claims 1, 6, and 9, Barre discloses an aircraft (In page 1, lines 13-14 of the English translation discloses the invention includes an aircraft) comprising a drain (Fig. 4 and in page 1, lines 27-36 of the English translation discloses the coupling includes drainage lines 14 and 26) configured to evacuate leaks of fluid from a leak collecting system of an aircraft (In page 1, lines 14-26 discloses the drains are for evacuating leakage flows to the outside of the nacelle), the drain comprising: 
a tube (Fig. 4, tube at 38 of 28) secured to a plate (Fig. 3, plate at 30), the plate configured to be attached to an external wall of the aircraft (Fig. 3, wall E-E is an external wall of the aircraft); 
a pipe (Fig. 4, one of pipes 26) configured to join the collecting system to the rigid tube (Fig. 4, 26 as mentioned previously above are for evacuating fluid to drain outside the engine), one end of the pipe being received within the rigid tube (Fig. 4, ends of 26 extend through the tube at 28 and is received within the tube); 
wherein the tube comprises a channel (Fig. 5, finger 44 at least defines a channel such as a hole for receiving the fastener 22-2), the channel being configured to allow separation of the rigid tube from the plate at a location of said channel (In page 4, lines 154-163 of the English translation discloses the finger 44 is designed to be severed at the base in the event of a shock or impact).  
	Barre does not expressly disclose the pipe is a flexible pipe or made of silicone or fluoro-silicone.
	In the related field of pipes for aircrafts, Crevoisier teaches a flexible pipe (In page 1, lines 16-22 of the English translation discloses the invention relates to a flexible pipe) made of fluorosilicone suitable for use in military aeronautical applications or others involving severe conditions because fluorosilicone material is at least flexible over a wide range of temperatures, provides mechanical flexibility to design equipment around the fluorosilicone pipe, and tolerate temperature variations without sacrificing functionality as described in page 4, lines 129-154 of the English translation.
	It would have been obvious to one having ordinary skill in the art to have modified the material of the drain pipe of Barre to be made of fluorosilicone in order to have the advantage of temperature and mechanical flexibility without sacrificing functionality as taught by Crevoisier in page 4, lines 129-154 of the English translation.
	Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, it would have been obvious to one having ordinary skill in the art to have modified the material of the drain pipe of Barre to be made of fluoro-silicone since fluoro-silicone is a known material that can withstand extreme temperatures, resistance to UV rays, excellent compression, and is an established material for transporting oil as described at https://www.goodflexrubber.com/materials/fluorosilicone-rubber/#:~:text=Benefits%20of%20Fluorosilicone%20Rubber&text=It%20has%20good%20electrical%20properties,low%20odor%20and%20low%20taste. 
In regard to claim 2, Barre and Crevoisier discloses the drain according to claim 1, and Barre further discloses the channel is located at a distance to that end of the tube which is secured to the plate (Fig. 5, 44 is located at a distance from the end of the tube that is secured to the plate).  
In regard to claim 3, Barre and Crevoisier discloses the drain according to claim 1, and Barre further discloses the plate is configured to be attached to an external wall of an engine pylon of the aircraft (Fig. 5, plate 30 is attached to the wall E-E of the aircraft or engine and is capable of being attached to a pylon of an aircraft since the pylon is part of the aircraft that house the engine. See note below.).  
It is noted that functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference, as long as the structure of the cited reference is capable of performing the intended use. See MPEP § 2114. In this case, “configured to be attached to an external wall of an engine pylon of the aircraft” is a functional recitation which does not serve to patently distinguish the claimed structure over Barre because the structure of E-E is a wall. 
In regard to claim 5, Barre and Crevoisier discloses the drain according to claim 1, and Barre further discloses the tube is made of plastic material or composite material (In page 4, lines 122-129 of the English translation discloses the tube can be made of plastic or composite fibers which are at least a plastic material or composite material).  
In regard to claim 7, Barre and Crevoisier discloses the drain according to claim 1, but does not expressly disclose the flexible pipe is fluorescent.  
It has been held that matters relating to ornamentation only which have no mechanical function and absent demonstrated criticality cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP § 2144.04(I). In this case, the limitation “fluorescent” does not provide any mechanical function to the flexible pipe and the specification does not provide any criticality of the claimed “fluorescent”. Therefore, it would have been obvious to one having ordinary skill in the art to have modified the flexible pipe of Barre in view of Crevoisier to be fluorescent by manufacturing the flexible pipe to be a brighter color in order to have the advantage of visibility. 
In regard to claim 8, Barre and Crevoisier discloses the drain according to claim 1, wherein a free end of the pipe is configured to cooperate with a pump (Fig. 5, 26 are pipes which has at least one end towards “F” that leads to the outside of the engine and is capable of cooperating with a pump in order to drain the fluid through the pipes 26. See note below.).  
It is noted that functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference, as long as the structure of the cited reference is capable of performing the intended use. See MPEP § 2114. In this case, “configured to cooperate with a pump” is a functional recitation which does not serve to patently distinguish the claimed structure over Barre because the structure of 26 is a pipe having a free end to the outside of the engine capable of cooperating with a pump to drain the fluid through the pipes 26. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barre (FR 2907099 A1) in view of Crevoisier (FR 2574153 A1) and further in view of Caillet (FR 2734337 A1).
Barre and Crevoisier discloses the drain according to claim 1, but does not expressly disclose the tube has a diameter of between 10 and 30 millimeters, and a length of between 30 and 150 millimeters.  
In the related field of pipe fittings, Caillet teaches a pipe fitting (Fig. 1, fitting 2 or 3) having an outside diameter of 18 mm and a length of 44 mm (In page 4, lines 146-149 of the English translation discloses the dimensions of the fitting)
	It would have been obvious to one having ordinary skill in the art to have modified the tube of Barre in view of Crevoisier to have a diameter of 18 mm and a length of 44 mm in order to have the advantage of reliable pipe sizes and dimensions for manufacturing as disclosed by Caillet. 
Further, while Barre in view of Crevoisier and Caillet do not expressly disclose a diameter of between 10 and 30 millimeters and a length of between 30 and 150 millimeters; the diameter and length may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Barre in view of Crevoisier and Caillet to have a diameter of between 10 and 30 millimeters and a length of between 30 and 150 millimeters, as the diameter and length may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of known dimensions capable of being manufactured and meeting known pipe standards as disclosed at https://www.engineeringclicks.com/pipe-size-chart-pipe-schedule-chart/ that discloses standard pipe diameters that are in the range of 10 and 30 mm. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
	
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Hynes et al. (US 5,161,828) discloses a flange joint can have a groove on the outer surface for purposes of welding to a length of pipe instead of breaking away. 
Inda et al. (US 5,397,155) discloses a pipe including a groove on the outer surface for severing to achieve a desired dimension of the pipe. 
Johnson (US 4,720,204) discloses a safety coupling including a breakaway system including a groove on the outer surface intended to break to in the event of an impact to protect other parts of the coupling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679